 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ABELINO NUNEZ,                                      No. 2:19-cv-0236-JAM-EFB P
11                         Petitioner,
12            v.                                          ORDER
13    KEVIN M. CORNWALL,
14                         Respondent.
15

16          Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

17   28 U.S.C. § 2254. On March 28, 2019, the court issued findings and recommendations, which

18   recommended dismissal of this action after petitioner failed to pay the filing fee required by 28

19   U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and trust

20   account statement required by 28 U.S.C. § 1915(a). ECF No. 5. Thereafter, objections were

21   purportedly filed on petitioner’s behalf. ECF No. 6. Petitioner, however, did not sign the

22   objections and as a result, they must be disregarded. See Fed. R. Civ. P. 11(a). In an abundance

23   of caution, the court will grant petitioner an extension of time to file an application for leave to

24   proceed in forma pauperis.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.     The unsigned objections (ECF No. 6) are disregarded; and

27          2. Petitioner has 30 days from the date of this order to file an application for leave to

28                 proceed in forma pauperis. The Clerk of the Court is directed to mail to petitioner a
                                                         1
 1            form application for leave to proceed in forma pauperis. Should petitioner fail to

 2            timely comply, the findings and recommendations will be submitted to the district

 3            judge for consideration.

 4   DATED: April 18, 2019.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
